1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     BANK OF AMERICA, N.A., SUCCESSOR                    Case No. 2:16-cv-02192-MMD-CWH
      BY MERGER TO BAC HOME LOANS
7     SERVICING, LP f\k\a COUNTRYWIDE                                  ORDER
      HOME LOANS SERVICING, L.P.,
8
                                            Plaintiff,
9            v.

10    CARSON RANCH EAST
      HOMEOWNERS ASSOCIATION, et al.,
11
                                        Defendants.
12

13   I.     SUMMARY

14          In a prior order (ECF No. 67 (the “Order”)), the Court found that Plaintiff Bank of

15   America, N.A.’s deed of trust (“DOT”) still encumbers the property commonly known as

16   5844 Karnes Ranch Avenue, Las Vegas, Nevada, 89131 (the “Property”), even though

17   defendant Carson Ranch East Homeowners Association (“HOA”) foreclosed on it, and

18   sold it to defendant Premier One Holdings, Inc. (“Premier”) at a foreclosure sale held on

19   September 17, 2013 (the “HOA Sale”)—because the federal foreclosure bar prevented

20   the DOT from being extinguished. (ECF No. 67.) Before the Court is Premier’s motion for

21   reconsideration of the Order (“Motion”).1 (ECF No. 76.) Because the Court is

22   unpersuaded it should reconsider the Order, and as further explained below, the Court

23   will deny the Motion.

24   II.    LEGAL STANDARD

25          A motion to reconsider must set forth “some valid reason why the court should

26   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

27
            1Plaintiff   filed a response (ECF No. 80), and Premier filed a reply (ECF No. 81).
28
1    persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

2    2d 1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is

3    presented with newly discovered evidence, (2) committed clear error or the initial decision

4    was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

5    No. 1J v. AC&S, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). But “[a] motion for reconsideration

6    is not an avenue to re-litigate the same issues and arguments upon which the court

7    already has ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev.

8    2005).

9    III.     DISCUSSION

10            Premier argues that reconsideration is warranted because of JPMorgan Chase

11   Bank, N.A. v. SFR Investments Pool 1, LLC, 433 P.3d 263, 2019 WL 292823 (Nev. 2019)

12   (“JPMorgan”). Assuming JPMorgan constitutes intervening law,2 the Court will not

13   reconsider the Order based on JPMorgan.

14            As Plaintiff points out (ECF No. 80 at 2, 3), this Court has already considered and

15   rejected Premier’s reading of JPMorgan. See Bank of Am., N.A. v. Huffaker Hills Unit No.

16   2 Residence Assoc., Case No. 3:15-cv-502-MMD-WGC, 2019 WL 1261351, at *3 n.3 (D.

17   Nev. Mar. 19, 2019) (“Huffaker Hills”) (currently on appeal). To briefly reiterate, the Court

18   distinguishes JPMorgan from this case because JPMorgan dealt with a declaration

19   prepared by a Chase bank employee containing statements that could not be true,
20   whereas the Order relied on a declaration from Graham Babin, an Assistant Vice

21   President at Fannie Mae (the “Babin Declaration”), which does not contain any

22

23            2TheNevada Supreme Court’s unpublished disposition in JPMorgan was filed on
     January 17, 2019, which was after Plaintiff’s summary judgment motion was fully briefed
24   (ECF No. 66 (filed August 27, 2018)), but before the Court issued the Order (on February
     4, 2019). Thus, Premier could have filed a motion for leave to file supplemental authority
25
     based on JPMorgan before the Court issued the Order, but did not. Moreover, as an
26   unpublished disposition, JPMorgan does not bind this Court on questions of Nevada law.
     See Nev. R. App. P. 36(c)(2) (“An unpublished disposition, while publicly available, does
27   not establish mandatory precedent except in a subsequent stage of a case in which the
     unpublished disposition was entered, in a related case, or in any case for purposes of
28   issue or claim preclusion or to establish law of the case.”).
                                                  2
1    statements that cannot be true. (ECF No. 54-3.) See also Huffaker Hills, 2019 WL

2    1261351, at *3 n.3.

3          Further, and to the extent that Premier attacks the validity of the Babin Declaration

4    (ECF No. 76 at 6), the Court has considered and rejected nearly identical challenges to

5    very similar declarations from Babin several times. See, e.g., Ditech Fin. LLC v. Las

6    Vegas Dev. Grp., LLC, Case No. 3:16-cv-00351-MMD-CBC, 2019 WL 4168733, at *1, *3-

7    *4 (D. Nev. Sept. 3, 2019); Bank of Am., N.A. v. Casoleil Homeowners Ass’n, Case No.

8    3:16-cv-00307-MMD-WGC, 2019 WL 2601555, at *1, *4 (D. Nev. June 25, 2019)

9    (currently on appeal). The Ninth Circuit has also rejected similar challenges to similar

10   evidence. See Berezovsky v. Moniz, 869 F.3d 923, 932-33 (9th Cir. 2017) (finding

11   business records provided by Freddie Mac sufficient evidence of its property interest);

12   see also Williston Inv. Grp., LLC v. JP Morgan Chase Bank, NA, 736 F. App’x 168, 169

13   (9th Cir. 2018) (same). The Court therefore rejects Premier’s arguments regarding the

14   Babin Declaration.

15         In sum, the Court will deny the Motion.

16   IV.   CONCLUSION

17         The Court notes that the parties made several arguments and cited to several

18   cases not discussed above. The Court has reviewed these arguments and cases and

19   determines that they do not warrant discussion as they do not affect the outcome of the
20   Motion.

21         It is therefore ordered that Premier’s motion for reconsideration (ECF No. 76) is

22   denied.

23         DATED THIS 3rd day of October 2019.

24

25                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
26
27

28
                                                 3
